 


109 HR 3642 IH: Alzheimer’s Treatment and Caregiver Support Act
U.S. House of Representatives
2005-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3642 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2005 
Ms. Waters (for herself and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to authorize grants for treatment and support services for Alzheimer’s patients and their families. 
 
 
1.Short titleThis Act may be cited as the Alzheimer’s Treatment and Caregiver Support Act.  
2.Grants regarding treatment and support services for alzheimer’s patients and their familiesPart D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended by inserting after section 330L the following: 
 
330M.Grants regarding treatment and support services for Alzheimer’s patients and their families 
(a)In generalThe Secretary may make grants to public and nonprofit private health care providers for the purpose of expanding treatment services for patients with Alzheimer’s disease and training and support services for families and caregivers of such patients. 
(b)Recipients of grantsThe public and nonprofit private health care providers to whom grants may be made under subsection (a) include health care organizations, community health centers, nursing homes, senior centers, Area Agencies on Aging, community-based organizations, and State, local, and tribal health agencies and social service agencies. 
(c)Integration of treatment, training, and support servicesA condition for the receipt of a grant under subsection (a) is that the applicant involved agrees to employ a comprehensive approach to Alzheimer’s care that integrates treatment of patients with Alzheimer’s disease with training and support services for the patients’ families and caregivers. 
(d)Appropriate cultural contextA condition for the receipt of a grant under subsection (a) is that the applicant involved agrees that, in any program to be funded by such grant, services will be provided in the languages most appropriate for, and with consideration for the cultural backgrounds of, the individuals for whom the services are provided. 
(e)Outreach servicesA condition for the receipt of a grant under subsection (a) is that the applicant involved agrees to provide outreach activities to inform the public of the services of the program, and to provide information on Alzheimer’s disease. 
(f)Application for grantA grant may be made under subsection (a) only if an application for the grant is submitted to the Secretary and the application is in such form, is made in such manner, and contains such agreements, assurances, and information as the Secretary determines to be necessary to carry out this section. 
(g)Funding 
(1)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2006 through 2010. 
(2)Allocation for medically underserved communitiesOf the amounts appropriated under paragraph (1), the Secretary shall make available not less than 10 percent for grants under subsection (a) to applicants that primarily serve medically underserved communities, as defined in section 799B(6).. 
 
